DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (particle formation) and the species polyethylenimine attached to about 5-320 units of VPGXG, a peptide therapeutic, and NaCl between 0.1 and 1.0M with a pH between 3 and 10 crosslinked with gluteraldehyde in the reply filed on 11 Aug, 2021 and the phone call with John Guynn is acknowledged.
Applicants have elected a method of making a particle comprising repeating units of VPGXG attached to PEI, crosslinked with glutaraldehyde and attached to a peptide, with the conditions of an NaCl concentration between 0.1 and 1.0M, and a pH between 3 and 10.  A search was conducted for this species, and references rendering it obvious were found.  As a result, claims 1, 2, 4, 6-7, 9, 10, and 13-18 were examined and claims 3, 5, 8, 11, 12, 19, and 20 were withdrawn from consideration.

Claims Status
Claims 1-18 are pending.
Claims 3, 5, 8, 11, 12, 19, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Aug, 2021.

Specification
The disclosure is objected to because of the following informalities: applicants have listed peptides, but not their SEQ ID numbers, note paragraphs 6 and 49 of the specification as filed, for example.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim lists a polypeptide, but not an associated SEQ ID number.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).  
   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


first rejection
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 specifies that the polymer is acidic, basic, or neutral.  However, there are no other options, so this claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
second rejection
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to Claim 15 specifies that the particle be a nanoparticle, microparticle, or macroparticle.  However, there are no other options, so this claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
IT should be noted that applicants have not defined nanoparticle, microparticle, or macroparticle, so if these limitations are placed into separate claims, it may lead to issues under 35 USC 112(b) due to lack of clarity where the cutoffs between these particles are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
s 1, 2, 4, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).  Please note that this rejection does not read on applicant’s elected species.
	Claims 1, 2, 4, and 13-18 are drawn to a method of making a particle.

	Weeks et al discuss the conjugation of elastin like polypeptides (ELPs) with various polyelectrolyte compounds (title) for such applications as drug delivery (p2196, 1st column, 1st paragraph).  These are amphiphilic compounds, i.e., both hydrophobic and hydrophilic (p2196, 2nd column, 2n paragraph).  An ELP with (VPGVG)40 was made (p2198, 1st column, 1st paragraph), then conjugated to polyethylenimine (applicant’s elected species) (PEI) using EDC/NHS chemistry (p2198, 1st column, 2nd paragraph, continues to 2nd column).  Multiple coacervate steps with NaCl concentrations between 0.2 and 1 M, at varying temperatures was conducted to purify the material (p2198, 2nd column, 2nd paragraph).  Particle size vs temperature for various NaCl concentrations was determined for unlabeled ELPs (fig 7, p2203, top of page) showing that the salt concentration makes a difference in the particle size and coacervation temperature.
	The difference between this reference and the instant claim is that this reference does not discuss crosslinking the ELP constructs.
	Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles, and how varying the conditions will affect those micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.

	Weeks et al discusses ELP-PEI constructs in the context of drug delivery, which Streletzky et al teach form micelles.  Kim et al teaches advantages of crosslinking micelles in drug delivery.  As the crosslinking has to be while they are micelles (i.e. while coacervated), the reaction must have been run at or above the LCST.  Thus, the combination of references renders obvious claims 1 and 13-15.
	Weeks et al discusses a sequence that meets the limitations of claim 2, rendering it obvious.
	PEI comprises amine groups, rendering obvious claim 4.
	Streletzky et al discuss manipulating the size and shape of the particles using pH and salt concentration.  Weeks et al discusses salt and pH concentrations within the ranges of claims 16 and 17, rendering them obvious.
	The chemistry used to attach the ELP to the PEI will attach a carboxylic acid of the ELP (i.e. the C-terminus) to an amine of the PEI, rendering obvious claim 18.

second rejection
Claims 1, 2, 4, 6, 7, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), Kim et al (Biomacromol. (2012) 13 p814-825), Lau et al (Bioorg. Med. Chem. (2018, available 1 July, 2017) 26 p2700-2702) and Virgen-Ortiz et al (J. Mater. Chem. B (2017) 5 p7461-7490).  
Claims 1, 2, 4, 6-7, 9, 10, and 13-18 are drawn to a method of making a crosslinked particle.

The teachings of Weeks et al, Streletzky et al, and Kim et al were given above, and will not be repeated here.  Please note that these references render obvious claims 1, 2, 4, and 13-18.
The difference between these references and the remaining claims is that these references do not discuss the crosslinker or the therapeutic compound.
nd column, 2nd paragraph).  This reference establishes that, at the time the invention was made, there was a large universe of peptide therapeutics which reasonably could be formulated in a micellular drug delivery system.
Virgen-Ortiz et al discuss PEI as useful in designing immobilized enzyme biocatalysts (title).  Gluteraldehyde (applicant’s elected crosslinking agent) can be used to covalently immobilize polypeptides to the PEI, which will crosslink the polymer at the same time (p7468, 1st column, 1st paragraph, continues to 2nd column, 1st paragraph).  This reference discusses attaching polypeptides to PEI and crosslinking the polymer with glutaraldehyde.
Therefore, it would be obvious to use a peptide therapeutic, as a simple substitution of one known element (the unspecified drug of Weeks et al) for another (the peptides of Lau et al), leading to expected results (drug delivery).  As Weeks et al is entirely general about the drugs used, an artisan in this field would make this substitution with a reasonable expectation of success.
Furthermore, it would be obvious to use glutaraldehyde to crosslink the micelles of Weeks et al and to add the peptide of Lau et al, as a simple substitution of one known element (the crosslinking agent of Kim et al) for another (the crosslinking agent of Virgen-Ortiz et al), which will also conjugate the polypeptide, yielding expected results (crosslinked micelles).  As Virgen-Ortiz et al teach that glutaraldehyde will perform these functions on a component of the polymer of Weeks et al, an artisan in this field would attempt this process with a reasonable expectation of success.
Virgen-Ortiz et al teach glutaraldehyde as a crosslinking agent, rendering obvious claims 6 and 7.
Virgen-Ortiz et al teach attaching a polypeptide agent (such as one of the drugs of Lau et al) with the crosslinking agent, rendering obvious claims 9 and 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/835,041(US 20200362016) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 5 and 671 repeating units of the sequence VPGXG that targets a placental region. Competing claim 15 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent.

Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/834,715(US 20200360527) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with up to 95 repeating units of the sequence VPGXG. Competing claim 16 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

third rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 27 of copending Application No. 16/844,549(US 20200317750) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 17 describes an ELP with up to 671 repeating units of the sequence VPGXG. Competing claim 27 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form 
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

fourth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending US patent No. 10,322,189 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with the sequence VPGXG bound to a therapeutic agent.  Competing claim 2 lists polypeptide therapeutic agents (polymer). Competing claim 5 teaches 5-320 repeat units of the ELP.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.

fifth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/397,962(US 20200314514) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 5 and 320 repeating units of the sequence VPGXG attached to a kidney targeting agent and a therapeutic agent.  Competing claim 2 lists polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

sixth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of US Patent No.. 10,081,667 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with at least 5 repeating units of the sequence VPGXG conjugated to a therapeutic agent. Competing claim 9 allows for attachment of a cell penetrating peptide (i.e. polymer), while competing claim 12 specifies polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.


seventh rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/104,037 (US 20190062404) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with at least 5 repeating units of the sequence VPGXG bound to a therapeutic agent.  Competing claim 4 specifies two peptides as the therapeutic agent. Competing claim 11 allows for attachment of a cell penetrating peptide (i.e. polymer).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly .
This is a provisional nonstatutory double patenting rejection.

eighth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 49, and 52 of copending Application No. 15/307,335(US 20170189546) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 43 describes an ELP conjugated to a therapeutic polypeptide, while competing claim 49 requires between 5 and 300 ELP repeating units. Competing claim 52 allows for attachment of a cell penetrating peptide (i.e. polymer).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are .
This is a provisional nonstatutory double patenting rejection.

ninth rejection
Claims 1, 2, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 9,682,118 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 30 and 300 repeating units of the sequence VPGXG bound to a cell penetrating peptide (i.e. polymer). 
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.

tenth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,841,414 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 30 and 350 repeating units of the sequence VPGXG bound to a cell penetrating peptide (i.e. polymer) and a therapeutic peptide. 
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658